IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROBERT EDMONDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4507

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 2, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Robert Edmondson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied. See

Tompkins v. State, 994 So. 2d 1072, 1088 (Fla. 2008) (noting that claims of ineffective

assistance of postconviction counsel are not cognizable).

OSTERHAUS, WINOKUR, and JAY, JJ., CONCUR.